Case 2:20-cv-02026-TJH-AFM Document 10 Filed 09/17/20 Page 1 of 1 Page ID #:59



  1

  2

  3                                                      JS-6

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    KELLY DEWAYNE LAVINGE,                Case No. 2:20-cv-02026-TJH (AFM)
 12
                          Petitioner,
             v.                              JUDGMENT
 13

 14    RALPH DIAZ, Secretary,
 15
                          Respondent.
 16

 17         This matter came before the Court on the Petition of KELLY DEWAYNE
 18   LAVINGE, for a writ of habeas corpus. Having reviewed the Petition and supporting
 19   papers, and having accepted the findings and recommendation of the United States
 20   Magistrate Judge,
 21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
 22   is dismissed with prejudice.
 23

 24   DATED: SEPTEMBER 17, 2020
 25

 26
                                           ________
                                                  _____
                                                      ___
                                                        ______________
                                                                     _________
                                           ___________________________________
                                                   TERRY J. HATTER, JR.
                                                   TERRY            JR.
 27                                         SENIOR
                                                OR
                                                OR UNI
                                                   UNITED
                                                    N TED STATES DISTRICT JUDGE

 28
